Citation Nr: 1752105	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO. 11-25 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right hip disability, to include as secondary to service connected bilateral knee disability. 

2. Entitlement to service connection for a left hip disability, to include as secondary to service connected bilateral knee disability. 

3. Entitlement to service connection for a right ankle disability, to include as secondary to service connected bilateral knee disability.

4. Entitlement to service connection for a left ankle disability, to include as secondary to service connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and St. Petersburg, Florida. Jurisdiction of the claims resides with the VA RO in St. Petersburg, Florida.

In September 2015, the Board remanded the Veteran's claims for additional development. The Veteran's claims of entitlement to an increased disability rating for the right knee; an increased disability rating for the left knee; an initial increased disability rating for adjustment disorder with depressed mood; service connection for sleep apnea; and a total disability rating based on individual unemployability due to service-connected disability (TDIU) were remanded along with the issues listed above. 

In October 2015, the Veteran requested a videoconference hearing for the issues on appeal. However, the Board finds that the issues listed above in this decision warrant adjudication and will be addressed below. The remaining issues will be set aside until the Veteran is afforded a Board hearing. 


FINDINGS OF FACT

1. The Veteran's degenerative arthritis of the right hip is at least as likely as not etiologically related to his service-connected bilateral knee disability.

2. The Veteran's degenerative arthritis of the left hip is at least as likely as not etiologically related to his service-connected bilateral knee disability.

3. The Veteran's degenerative arthritis of the right ankle is at least as likely as not etiologically related to his service-connected bilateral knee disability.

4. The Veteran's degenerative arthritis of the left ankle is at least as likely as not etiologically related to his service-connected bilateral knee disability.


CONCLUSIONS OF LAW

1. The Veteran's degenerative arthritis of the right hip was aggravated by his service-connected bilateral knee disability. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2. The Veteran's degenerative arthritis of the left hip was aggravated by his service-connected bilateral knee disability. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

3. The Veteran's degenerative arthritis of the right ankle was aggravated by his service-connected bilateral knee disability. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

4. The Veteran's degenerative arthritis of the left ankle was aggravated by his service-connected bilateral knee disability. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to service connection for disabilities of the right hip, left hip, right ankle, and left ankle. He essentially contends that these disabilities were either incurred secondary to, or aggravated by, his service-connected bilateral knee disability. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309 (a)).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition. 38 C.F.R. § 3.310 (a) (2017). Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease. Allen v. Brown, 7 Vet. App. 439 (1995).

In the case at hand, the Veteran has not alleged an in-service injury to his bilateral hip and ankles. His service treatment records show that he was not treated for any such disability during his period of active duty service. Disabilities of the bilateral hip and ankles were not demonstrated in service or within one year of separation from his period of service. Service treatment records and post-service medical evidence do not otherwise indicate that the Veteran has bilateral hip or ankle disabilities that are etiologically linked directly to service. 

According to a September 2011 letter from Dr. S. Bell, a VA physician, the Veteran's daily hip and ankle pain were "worsened by his service connected knee condition, which greatly limits his mobility." Dr. Bell stated the Veteran continued to experience daily hip and ankle pain in which his service-connected bilateral knee disabilities affected his ability to "get out of his wheelchair, walk, sit or stand." Dr. Bell further stated that the Veteran has "tried physical therapy and several different pain medications without improvement in his symptoms." 

However, the Board noted in the September 2015 remand that at a March 2011 VA examination, an examiner opined that degenerative joint disease of the ankles and hips was not related to the Veteran's service-connected bilateral knee degenerative joint disease. The examiner's rationale was that while the Veteran had various deformities at the knees, given the fact that he does not ambulate and has not for many decades, the examiner could not attribute the Veteran's joint pains in his hips and ankles to the associated knee arthritis. He stated that it would take "severe deformity to transfer a bilateral condition to adjacent joints." The examiner did not specifically address, however, whether the service-connected bilateral knee disability aggravated the Veteran's bilateral ankle and hip disorders. 

Therefore, in order to properly adjudicate the claims for service connection for the bilateral ankle and hip disorders, the Board determined the Veteran should be afforded additional VA examination, and an etiological opinion should be obtained.

In May 2016, the Veteran underwent a VA examination of the ankles where he was assigned a diagnosis of degenerative arthritis of the bilateral ankles, with mild functional impairment, and degenerative arthritis of the bilateral hips. The VA examiner opined that the diagnoses were "almost certainly caused by or related to the Veteran[']s very elevated [body mass index]. The knee condition lacks a nexus of causation to the Veteran[']s bilateral degenerative ankle condition, which is very well explained by his [body mass index] issue." The examiner reached identical conclusions with regard to the Veteran's hip disability. The examiner concluded that the Veteran's bilateral hip and ankle disabilities were less likely than not caused by, related to, or worsened beyond natural progression by military service or by his service-connected knee disability.

In November 2016, the Veteran underwent another VA examination in which the VA examiner determined that the Veteran's bilateral ankle disabilities were "less likely as not related to service, but more in keeping with post service activities and natural age progression. [A] [r]eview of [the] service records did not reveal any active service treatment for [the] ankles." The VA examiner provided the same opinion for the bilateral hips. The VA examiner explained that the Veteran's knee condition during service was "diagnosed as [a] knee strain with minimal limitation. Development of both ankle and hip conditions were diagnosed well after service and are more in keeping with natural age progression involving multiple joints unrelated to the service[-]connected knee condition."

In February 2017, an addendum opinion to the May 2016 VA examination report was provided by a VA physician other than the VA examiner who conducted the May 2016 VA examination. This addendum opinion stated the following: 

There was no rationale given by [Dr. Bell] to support her opinion given on [September 20, 2011] that Veteran's hip and ankle pain are worsened by his [service-connected] knee condition. Therefore [Dr. Bell's] opinion . . . has no impact on the November 2016 VA examiner's opinion.

Furthermore, the VA physician who provided the February 2017 addendum opinion stated:

The [o]pinion which is simply information records by [Dr. Bell] on [September 20, 2011], unenhanced by any strong rationale to support that opinion by that medical examiner, does not constitute 'competent medical evidence' and a bare transcription of lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.

Before discussing the analysis of the evidence presented above, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board recognizes that there are both positive and negative nexus opinions of record. First, the May 2016 and November 2016 VA examination reports indicate that the Veteran's current bilateral hip and ankle disabilities are due to his elevated BMI, post service activities and natural age progression. The Board, however, finds that the opinions provided by the VA examiners are not supported by an adequate rationale. There is also no indication that the November 2016 VA examiner considered the May 2016 finding that the Veteran's elevated BMI is the cause of his bilateral hip and ankle disabilities. Furthermore, these opinions did not address Dr. Bell's positive etiological opinions. 

As for the February 2017 addendum opinion, the VA physician determined that Dr. Bell's September 2011 finding that the Veteran's bilateral hip and ankle pain was worsened by his service-connected bilateral knee disabilities is also without merit as an adequate rationale was not provided. The VA physician who provided the February 2017 addendum opinion then went on to apply non-medical factors to make a credibility determination as to Dr. Bell's opinion. This is not the role of a medical examiner; instead, it is the role of the Board to make credibility determinations based on all available evidence. See Moore v. Nicholson, 21 Vet. App. 211, 218  (2007) (contrasting the roles of medical examiners and VA adjudicators), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). It is the Board's role to independently determine whether Dr. Bell was credible to make a medical determination. Here, not only did the February 2017 VA physician erroneously assume the Board's role in determining credibility, the physician also erroneously stated that Dr. Bell merely transcribed the Veteran's lay history. Upon review of the medical evidence of record, the Board finds that Dr. Bell treated the Veteran at a VA medical facility for his medical conditions for at least three years. It is clear that the February 2017 VA physician who provided the addendum opinion did not thoroughly review the evidence of record. Therefore, the Board does not find this addendum probative in determining whether service connection for these disorders is warranted.

Ultimately, the VA examinations and addendum opinions did not provide an adequate opinion and rationale as to whether the Veteran's bilateral hip and ankle conditions were aggravated by his service-connected bilateral knee disabilities. The Board notes that multiple VA examinations have been conducted and multiple opinions have been obtained in connection with these claims. None of these opinions, however, provides an adequate rationale as to whether the Veteran's service-connected bilateral knee disabilities have caused or aggravated his current bilateral hip and ankle disabilities. 

In light of the presence of negative and positive nexus opinions of record, rather than remanding this claim for yet another opinion, the Board will resolve all reasonable doubt in the Veteran's favor. The Board therefore finds that entitlement to service connection for bilateral hip and ankle degenerative arthritis as caused or aggravated by the service-connected bilateral knee disabilities is warranted.

ORDER

Entitlement to service connection for degenerative arthritis of the right hip, as secondary to service connected bilateral knee disability, is granted.

Entitlement to service connection for degenerative arthritis of the left hip, as secondary to service connected bilateral knee disability, is granted.

Entitlement to service connection for degenerative arthritis of the right ankle, as secondary to service connected bilateral knee disability, is granted.

Entitlement to service connection for degenerative arthritis of the left ankle, as secondary to service connected bilateral knee disability, is granted.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


